Order filed, March 31, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00176-CV
                                 ____________

   JOSLYN M. JOHNSON, INDIVIDUALLY AND AS EXECUTRIX FOR
     THE ESTATE OF RODNEY JOHNSON, DECEASED, Appellant

                                         V.

                         CITY OF HOUSTON, Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2008-53919


                                      ORDER

      The reporter’s record in this case was due March 17, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kendra Garcia, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM